Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection using the existing prior art particularly Phillips. New citations have been provided to address the new language in the amendments. For instance Phillips teaches that text-to-speech is used to speak back the command that the user has entered, such that a condition parameter can be the presence of a command or an entity within a command, a reference parameter is construed data from a model, vocabulary, corpus, usage history, or any combination in context with the input, and a result parameter is construed as the context or intent of the user for instance Send a SMS to Steve (condition = sending something command with entity Steve… reference is Steve from contact list or previous usage… result is information pertaining to SMS, such as sending… Furthermore, a system response can be when disambiguation is needed and a user makes a correction, the final command is therefore produced and the output on a speaker would be the final text to speech audio. This would be useful for hearing impaired users (but not limited to, can be any user), 
After analysis, amending is suggested to correlate the claims to the present invention’s fig. 3 which shows that the response is not the same as the command language. In Phillips the TTS would execute the repetition of the final command i.e. a user input initial command (hears it), user makes correction when disambiguation is invoked (hears it), then hears the final command after correction before execution. Amending to show that the response which is audible is not the same as the command which shall be executed. The claim language does not necessarily exclude this interpretation under BRI in context of the prior art. Exemplified in the present inventions fig. 3, we have 1) a user input of a first command U1, a second command U2, and an executed command of S2. The user’s speech, the command to be executed, and speaker played audio are all different. Such an amendment would appear overcome Phillips pending analysis of any amendments.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“rule determiner…”
“rule manager…”
“response generation manager…”
“command generator…”
“output manager…”
Considering an example which recites a “knife blade” device/means, there is clear structure present to perform a task. However in the recited claims it is not clear that elements of rule, response generation, command, or output is sufficient structure. In the field of hardware and software under BRI it’s not entirely certain that the above elements are structure per se, for instance a knife blade can cut, whereas a determiner and device/unit/module provide the same result.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claim 1 in question recite:
“an input processor…”. 
	In the scope of software-hardware, such elements preceding processor provide structure that is input or data analogous to BRI examples such as a knife blade unit for cutting. If a module or unit were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware.
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“rule determiner…”
“rule manager…”
“response generation manager…”
“command generator…”
“output manager…”
…while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, determiner, generator, and manager can pertain to various types. For purposes of prior art, it shall be construed as a software component with mathematical uses for simulation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al.	US 20110060587 A1 (hereinafter Phillips).
Re claims 1 and 11, Phillips teaches 
1. A dialogue system comprising: 
a storage configured to store information related to an action, wherein the information includes a condition parameter corresponding to the action, and a reference parameter and a result parameter corresponding to the condition parameter; (text-to-speech is used to speak back the command that the user has entered, such that a condition parameter can be the presence of a command or an entity within a command, a reference parameter is construed data from a model, vocabulary, corpus, usage history, or any combination in context with the input, and a result parameter is construed as the context or intent of the user for instance Send a SMS to Steve (condition = sending something command with entity Steve… reference is Steve from contact list or previous usage… result is information pertaining to SMS, such as sending… Furthermore, a system response can be when disambiguation is needed and a user makes a correction, the final command is therefore produced and the output on a speaker would be the final text to speech audio. This would be useful for hearing impaired users (but not limited to, can be any user), who can enter an intent speech command, correct it audibly, and hear it upon each iteration until the user is satisfied. See 0084 0086 fig. 4, 7a, 7b, 7c…. TTS would execute the repetition of the final command i.e. a user input initial command (hears it), user makes correction when disambiguation is invoked (hears it), then hears the final command after correction before execution)
an input processor configured to receive a user's utterance, extract a condition parameter, a result parameter, and a reference parameter related to a user rule from the user's utterance, and extract the action corresponding to the extracted condition parameter based on the information in the storagest and 2nd images, and fig. 16 middle image…user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)
(a user can alter the input at any time via selection, typing, or system disambiguation, where condition parameter = Send SMS, result parameter = To Joe Cerra, Reference parameter = Message content to send, note the action could also be for a music player system or GPS etc.” Play” / ”Search”, “song” / “albums”, “from XYZ”, using an updateable model based on the inputs from a user which can be any of the above parameters per se, as in 0080 with 0104-0105 and fig. 13, fig. 15 1st and 2nd images, and fig. 16 middle image…...using updateable/adaptable models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)
a rule manager configured to update the storage based on the determination of the rule determination processor.  (update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)
 wherein the action includes a response corresponding to the user's utterance and control of an operation of a device. (a response as in system response to control and as a result of control of a device, where a user can alter the input at any time via selection, typing, or system disambiguation, here a response can be any system response such as the act of populating an SMS filed as in fig. 7b or 7c or disambiguation followed by said act, where condition parameter = Send SMS, result parameter = To Joe Cerra, Reference parameter = Message content to send, note the action could also be for a music player system or GPS etc.” Play” / ”Search”, “song” / “albums”, “from XYZ”, using an updateable model based on the inputs from a user which can be any of the above parameters per se, as in 0080 with 0104-0105 and fig. 13, fig. 15 1st and 2nd images, and fig. 16 middle image…user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)
wherein the input processor, in response to the action being a control of the operation of the device, is configured to identify the condition parameter from the user's utterance, and identify the result parameter and the reference parameter corresponding to the identified condition parameter based on the information in the storage; (text-to-speech is used to speak back the command that the user has entered, such that a condition parameter can be the presence of a command or an entity within a command, a reference parameter is construed data from a model, vocabulary, corpus, usage history, or any combination in context with the input, and a result parameter is construed as the context or intent of the user for instance Send a SMS to Steve (condition = sending something command with entity Steve… reference is Steve from contact list or previous usage… result is information pertaining to SMS, such as sending… Furthermore, a system response can be when disambiguation is needed and a user makes a correction, the final command is therefore produced and the output on a speaker would be the final text to speech audio. This would be useful for hearing impaired users (but not limited to, can be any user), who can enter an intent speech command, correct it audibly, and hear it upon each iteration until the user is satisfied. See 0084 0086 fig. 4, 7a, 7b, 7c…. TTS would execute the repetition of the final command i.e. a user input initial command (hears it), user makes correction when disambiguation is invoked (hears it), then hears the final command after correction before execution)
wherein the dialogue system further comprises: 
a response generation manager configured to generate a response based on the identified result parameter and the identified reference parameter; (a system response can be when disambiguation is needed and a user makes a correction, the final command is therefore produced and the output on a speaker would be the final text to speech audio. This would be useful for hearing impaired users (but not limited to, can be any user), who can enter an intent speech command, correct it audibly, and hear it upon each iteration until the user is satisfied. See 0084 0086 fig. 4, 7a, 7b, 7c…. TTS would execute the repetition of the final command i.e. a user input initial command (hears it), user makes correction when disambiguation is invoked (hears it), then hears the final command after correction before execution)
a command generator configured to generate a command for controlling the device based on the identified result parameter and the identified reference parameter; and (the final command is therefore produced and the output on a speaker would be the final text to speech audio. This would be useful for hearing impaired users (but not limited to, can be any user), who can enter an intent speech command, correct it audibly, and hear it upon each iteration until the user is satisfied. See 0084 0086 fig. 4, 7a, 7b, 7c…. TTS would execute the repetition of the final command i.e. a user input initial command (hears it), user makes correction when disambiguation is invoked (hears it), then hears the final command after correction before execution)
an output manager configured to output the generated response to a speaker and output the generated command to the device. (the final command is code and text which is the same as the response, wherein audio and code are inherently different but audio and text can be the same versions of one another, TTS is therefore produced and the output on a speaker would be the final text to speech audio. This would be useful for hearing impaired users (but not limited to, can be any user), who can enter an intent speech command, correct it audibly, and hear it upon each iteration until the user is satisfied. See 0084 0086 fig. 4, 7a, 7b, 7c…. TTS would execute the repetition of the final command i.e. a user input initial command (hears it), user makes correction when disambiguation is invoked (hears it), then hears the final command after correction before execution)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate embodiments of varying context domains such as but not limited to navigation, music, search, directions, etc.as taught by at least Phillips 0059-0060 to allow for a system to handle when a user speaks a command with multiple meanings such as calling a contact who has two numbers e.g. “Call Mike Jones”, the system can disambiguate which one based on varying criteria… and further to allow for enhancements to hearing impaired users (but not limited to, can be any user), who can enter an intent speech command, correct it audibly, and hear it upon each iteration until the user is satisfied using TTS technology.

Re claims 2 and 12, Phillips teaches 
2. The dialogue system according to claim 1, wherein the rule determiner determines whether a ground rule previously stored in the storage and the user rule collide with each other.  (if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 3 and 13, Phillips teaches 
3. The dialogue system according to claim 2, wherein the rule determiner determines whether the user rule is applicable based on at least one of context information or a dialogue policy included in the storage.  (criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 4 and 14, Phillips teaches 
4. The dialogue system according to claim 3, wherein the rule determiner determines the update of the storage based on a determination result of a collision and a determination result of the applicability.  (if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 5 and 15, Phillips teaches 
5. The dialogue system according to claim 1, wherein the rule manager adds the action, the condition parameter, a result parameter, or the reference parameter to the storage.  (using an updateable model based on the inputs from a user which can be any of the above parameters per se, given a response as in system response to control and as a result of control of a device, where a user can alter the input at any time via selection, typing, or system disambiguation, here a response can be any system response such as the act of populating an SMS filed as in fig. 7b or 7c or disambiguation followed by said act, where condition parameter = Send SMS, result parameter = To Joe Cerra, Reference parameter = Message content to send, note the action could also be for a music player system or GPS etc.” Play” / ”Search”, “song” / “albums”, “from XYZ”, using an updateable model based on the inputs from a user which can be any of the above parameters per se, as in 0080 with 0104-0105 and fig. 13, fig. 15 1st and 2nd images, and fig. 16 middle image…user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)


Re claims 6 and 16, Phillips teaches 
6. The dialogue system according to claim 1, wherein the rule manager changes the information previously stored in the storage into the action the condition parameter, a result parameter, or the reference parameter (using an updateable model based on the inputs from a user which can be any of the above parameters per se, given a response as in system response to control and as a result of control of a device, where a user can alter the input at any time via selection, typing, or system disambiguation, here a response can be any system response such as the act of populating an SMS filed as in fig. 7b or 7c or disambiguation followed by said act, where condition parameter = Send SMS, result parameter = To Joe Cerra, Reference parameter = Message content to send, note the action could also be for a music player system or GPS etc.” Play” / ”Search”, “song” / “albums”, “from XYZ”, using an updateable model based on the inputs from a user which can be any of the above parameters per se, as in 0080 with 0104-0105 and fig. 13, fig. 15 1st and 2nd images, and fig. 16 middle image…user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 7 and 17, Phillips teaches 
7. The dialogue system according to claim 1, 23wherein the rule manager registers a synonym or an antonym related with the condition parameter, a result parameter, or the reference parameter to the storage based on a dialogue policy.  (synonym as in a different combination of words that result in the same user intent e.g. Joseph Cerra vs Joe Cerra or Play music vs. Play song, using an updateable model based on the inputs from a user which can be any of the above parameters per se, given a response as in system response to control and as a result of control of a device, where a user can alter the input at any time via selection, typing, or system disambiguation, here a response can be any system response such as the act of populating an SMS filed as in fig. 7b or 7c or disambiguation followed by said act, where condition parameter = Send SMS, result parameter = To Joe Cerra, Reference parameter = Message content to send, note the action could also be for a music player system or GPS etc.” Play” / ”Search”, “song” / “albums”, “from XYZ”, using an updateable model based on the inputs from a user which can be any of the above parameters per se, as in 0080 with 0104-0105 and fig. 13, fig. 15 1st and 2nd images, and fig. 16 middle image…user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)


Re claims 8 and 18, Phillips teaches 
8. The dialogue system according to claim 1, wherein the rule determiner determines whether the action is applicable to other actions stored in the storage.  (if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 9 and 19, Phillips teaches 
9. The dialogue system according to claim 1, wherein the rule manager adds a command for a service related to the user rule based on the determination of the rule determiner.  (if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)

Re claims 10 and 20, Phillips teaches 
10. The dialogue system according to claim 1, further comprising: a response generation manager configured to generate a response to the user's utterance based on a determination result of whether the action is applicable. (disambiguation creates adaptation… if existing rule matches, use rule otherwise based criteria such as usage history, update or adapt models, vocabulary, grammars, and databases with rules for matching speech input, a user speaks a command that can have various meanings and context 0059-0060, 0081, 0082, 0099, 0105, with fig. 5a-5f, fig. 7-7c, fig. 16)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 01/19/2022 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kwak; Byung-Kwan et al.	US 20120173244 A1
ASR command intention disambiguation.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov